PER CURIAM.
We reverse the final judgment of dissolution with respect to its award of attorney’s fees to the wife. The record reflects that after equitable distribution the parties are essentially on an equal footing. The husband is paying approximately 47% of his net income as alimony, and the wife received over half of the marital assets as equitable distribution. As the parties’ financial positions *291appear to be equal, it is an abuse of discretion to require one to bear a disproportionate burden by paying the other’s fees. Armstrong v. Armstrong, 623 So.2d 1216 (Fla. 4th DCA 1993).
As to all other issues, the final judgment is affirmed. We note, however, that our affirming the balance of the judgment is founded on the wife’s present lack of earning ability and unemployed status. Appellant is not precluded from seeking a modification in the future, based on change of circumstances, in the event that Appellee returns to work.
DELL, C.J., and STONE and WARNER, JJ., concur.